Citation Nr: 0606880	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  00-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel  



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
This matter was last before the Board in September 2003, when 
the Board remanded the case for further development in light 
of the Veteran's Claims Assistance Act (VCAA).  


FINDINGS OF FACT

1.  Low back disability did not begin during service and is 
not due to disease or injury in service.

2.  Disability manifested by headaches did not begin in 
service and is not due to disease or injury in service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Disability manifested by headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the VCAA must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in March 2004, 
after the issuance of the rating decision currently on appeal 
and pursuant to the Board's September 2003 remand to cure any 
defect with respect to VCAA notice.  Accordingly, any defect 
with respect to the timing of the VCAA notice has been cured 
and is not prejudicial to the claimant.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the March 
2004 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection, as the veteran's claim had 
been reopened at that time.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the March 2004 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would obtain 
records in the custody of a Federal agency and that while the 
RO would assist the veteran in obtaining other records that 
it was the veteran's responsibility to obtain them.  
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records.  The March 2004 letter 
advised the veteran that the RO would attempt to secure 
additional records at the veteran's request.  At the 
veteran's request, the RO obtained medical records from Dr. 
Kraft and Dr. Kabins, who treated the veteran in furtherance 
of a Social Security Administration (SSA) disability claim.  
The veteran also indicated treatment by Dr. Gosman and at the 
Fremont Medical Center.  Upon request by the RO, both Dr. 
Gosman and the Fremont Medical Center indicated that they had 
no medical records for the veteran.  Pursuant to the Board's 
September 2003 remand, the RO obtained all records related to 
the veteran's SSA claim.  Furthermore, VA scheduled the 
veteran for several medical examinations to address the 
extent and etiology of his low back disorder and headaches.  
The RO has obtained all VA medical records, including records 
of private examinations provided at the direction of VA.  As 
such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

Upon entrance into military service, no abnormalities or 
disorders of the spine were noted.  During service, the 
veteran once sought treatment for low back pain in November 
1974.  At that time the veteran indicated that he had a 
history of back pain dating to 1969 when he was hit in the 
back with a helmet while playing football.  The veteran's 
spine and musculoskeletal system were indicated to be normal 
upon discharge in 1976.  The notes of the veteran's discharge 
physical reference arthritic like pain of the back since 1972 
but indicate that evaluation in 1974 revealed no disease.  

In August 1993, the veteran sought treatment from Mark B. 
Kabins, M.D.  At that time the veteran indicated that he had 
low back pain for a number of years, starting particularly in 
1981 and worsening in August of 1993, with no specific injury 
noted at that time.  Competent medical evidence included a 
diagnosis of L5-S1 disc degeneration with loss of disc height 
and pinching of the disc, posteriorly.  There was no nerve 
root compression or involvement.  An MRI of November 1993 
also revealed spina bifida occulta deformity at L5-S1 level.  

In 1998, the veteran's SSA claim was denied.  He filed the 
claim leading to the present appeal, and sought treatment at 
the VA medical center (VAMC).  While seeking treatment at the 
VAMC, the veteran had an MRI of the lumbar spine.  That MRI 
revealed hypoplasia of the 12th ribs, bilaterally, a normal 
anatomic variant, and a spina bifida occulta at the S1 level.  
In regards to the spina bifida occulta, the examiner stated 
that it was an anatomical variant and was not of clinical 
significance.

In 2000, an MRI taken at the VAMC revealed loss of the disc 
signal L5-S1 and minimal cortical irregularity about the 
superior end plate of S1, most consistent with degenerative 
change.  The marrow signal was normal on all sequences.  The 
imaged portion of the conus and thecal was unremarkable.  
There was no evidence of a tethered cord.  Furthermore, 
images did not demonstrate disc bulge, protrusion, extrusion, 
spinal stenosis, significant neural foraminal narrowing, or 
other focal abnormality.  Ultimately, the impression was that 
of a posterior fusion defect, S1, degenerative end plate 
changes at L5-S1.  

In February 2001, the veteran was seen by a private examiner 
at the direction of the RO.  The physician reviewed the 
veteran's C-file, conducted an examination of the veteran and 
ultimately diagnosed the veteran as having low back pain 
secondary to L5-S1 disease, with no signs of a herniated disc 
or lumbar radiculopathy.  In an addendum to the doctor's 
report, he opined that the patient's history of spina bifida 
was not associated with his military duties because it is a 
congenital disease.  

In 2003, the veteran was scheduled for a VA orthopedic 
examination to obtain an opinion regarding the etiology of 
his low back disorder, but failed to report for the 
examination without explanation.  

The veteran's service medical records are silent with respect 
to treatment for headaches.  Notably, during the veteran's 
separation examination he complained of severe headaches 
since 1972, which he treated with aspirin.  There is no 
medical evidence discussing the nature or etiology of these 
headaches anywhere in the veteran's service medical records.   

In July 1998, during a VAMC examination, the veteran 
described a history of headaches dating back to 1974.  The 
veteran stated that since 1974 he had daily headaches with 
pain rated as 5 on a scale of 10, lasting one to two hours.  
The veteran denied nausea, vomiting, weakness or fatigue.  
The veteran was diagnosed as having tension headaches.  The 
VA examiner did not discuss the etiology of the veteran's 
chronic headaches.  

In 2001, the veteran was referred to private physician for 
examination regarding his headaches.  The veteran was 
diagnosed as having migraines and cephalgia.  
Electroencephalogram at that time was entirely within normal 
limits.  No epileptiform or focal abnormalities were noted.  
That diagnosis was confirmed by the same examiner in 2003, 
but no discussion of the etiology of the veteran's headaches 
was ever made.  

In 2003, the veteran was scheduled for a VA neurologic 
examination to obtain an opinion regarding the etiology of 
his headaches, but failed to report for the examination 
without explanation.  

Based on a review of the evidence, the Board finds that 
although the veteran may currently have a low back disability 
and chronic headaches, there is no competent medical evidence 
of record to establish service connection for these 
disabilities.  The Board has considered the written testimony 
of the veteran, and his lay statements.  The Board points out 
that, although a lay person is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In this case, the veteran is not competent to provide an 
opinion regarding the etiology of his low back disorder and 
chronic headaches.  The veteran is certainly competent to 
describe headaches and low back pain over the years; however, 
there is simply no evidence that corroborates his contention 
that he's suffered from these problems since service.  
Indeed, in 1993 the veteran reported that he first 
experienced low back pain in 1981.  See Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  Accordingly, there being no in-
service event, injury or disease and nexus thereof to the 
veteran's low back disability and chronic headaches, service 
connection cannot be established.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for headaches is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


